  Case 20-40012       Doc 11     Filed 01/22/20 Entered 01/22/20 10:37:36         Desc Main
                                   Document     Page 1 of 1
                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS



In Re: Angela Ann Thornhill                                       BK No. 20-bk-40012
                                                                  Chapter 7



                           MOTION FOR EXTENSION OF TIME


       Now comes the Debtor, Angela Ann Thornhill, through her counsel, with this Motion for

Extension of Time to file the documents listed in the court Order entered on January 6th 2020 in

the above stated case for a period of two (2) weeks for a new deadline of Wednesday, February

4th, 2020.

complete the schedules with the debtor. The extension of time will not prejudice any creditors

and will not interfere with any other deadlines.

       Therefore, the Debtor respectfully requests this honorable court grant her Motion for

extension of time to February 4th, 2020.


                                                   Respectfully Submitted,



                                                   _/s/ Todd S. Dion________            _____
                                                   Todd S. Dion, Esq. (BBO #659109)
                                                   15 Cottage Ave, Suite 202
                                                   Quincy, MA02169
                                                   Telephone: 401-965-4131
                                                   toddsdion@msn.com
